Texas Department of
                                                                 Insurance, Workers’
                                                              Compensation Division, and /s



                        Fourth Court of Appeals
                               San Antonio, Texas
                                     August 18, 2014

                                  No. 04-14-00123-CV

                                 Blanca HERNANDEZ,
                                       Appellant

                                            v.

  TEXAS DEPARTMENT OF INSURANCE, Workers’ Compensation Division, and Rod
    Bordelon, Jr. in his Official Capacity as Commissioner of Workers’ Compensation,
                                          Appellees

              From the 293rd Judicial District Court, Maverick County, Texas
                           Trial Court No. 12-12-28082-MCV
                      Honorable Cynthia L. Muniz, Judge Presiding


                                     ORDER
     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court